LOWELL, District Judge.
The amended declaration sets forth facts which the plaintiff contends constitute a cause of action in contract against the United States to recover compensation for injuries received by the plaintiff while at work at the Boston Navy Yard.
Compensation is granted by the United States to certain of its employees who receive injuries while in the discharge of their duty. Act Sept. 7, 1916, 39 Stat. 742, U. S. Comp. St. §§ 8932a to 8932uu. The system of compensation under this act, which is known as the Federal Employees5 Compensation Act, is administered by a commission of three-members. Section 28, U. S. Comp. St. '§ 8932nn. There is no provision for an action at law against the United States. In Dahn v. Davis, 258 U. S. 421, 431, 42 Sup. Ct. 320, 322 (66 L. Ed. 696), Mr. Justice Clarke says of this statute:
“Tbe act does not contemplate or provide for suits against tbe government.”
As there is no basis for an action against the United States, the amendment to the declaration does not set forth a cause of action,, and the motion to amend the plaintiffs declaration must be denied.